UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 11, 2015 POWIN CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-54015 87-0455378 State or other jurisdiction incorporation Commission File Number IRS Employer Identification No. 20th Ave. Tualatin, OR 97062 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(503) 598-6659 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1-Registrant’s Business and Operations Item 1.01Termination of a Material Definitive Agreement As disclosed in the Company’s report on Form 8-K filed April 6, 2015, SF Suntech (“Suntech”) was given until May 31, 2015 to tender the balance of $12,500,000owing under the terms of the Fourth Supplement Agreement to the Share Subscription Agreement dated August 8, 2014 (“Subscription Agreement”).Suntech failed to make the required payment on May 31, 2015. Accordingly, the Company has elected to terminate the Subscription Agreement,as it pertains to the remaining $12,500,000 owing thereunder. Under the Subscription Agreement, the Company issued2,143 shares of Powin Energy Common Stock to Suntech for theinitial $12,500,000 which had previously been tendered by Suntech. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POWIN CORPORATION Dated:June11,2015 by: /s/ Joseph Lu President and Chief Executive Officer
